OPINION — AG — ** UTILITY COMPANIES — RIGHT OF WAY ** PURSUANT TO 69 Ohio St. 1401 [69-1401], ET SEQ., AND NUMEROUS OTHER STATUTES, PUBLIC UTILITY COMPANIES 'HAVE' THE RIGHT TO OCCUPY THE RIGHT OF WAY OF COUNTY ROADS AFTER OBTAINING THE CONSENT OF THE BOARD OF COUNTY COMMISSIONERS AND SUBJECT TO SUCH RULES AND REGULATIONS AS THE BOARD OF COUNTY COMMISSIONERS MAY PRESCRIBE PERTAINING TO SUCH RIGHT OF OCCUPANCY; (2) UNDER 69 Ohio St. 1401 [69-1401](B), THE BOARD OF COUNTY COMMISSIONERS MAY GRANT TO ANY CITIZEN THE RIGHT TO LAY PIPES AND CONDUITS UNDER THE SURFACE OF ANY COUNTY ROAD, SUBJECT TO SUCH RULES AND REGULATIONS AND CONDITIONS AS THE BOARD MAY PRESCRIBE; (3) OPINION NO. 71-446 IS HEREBY WITHDRAWN. (RIGHT OF WAY, ROADS, BRIDGES, FERRIES, TELEPHONES, POLES, HIGHWAYS, PRIVATE UTILITY COMPANIES) CITE: OPINION NO. 71-446, 18 Ohio St. 437 [18-437](K), 18 Ohio St. 601 [18-601], 52 Ohio St. 52 [52-52], 82 Ohio St. 1258 [82-1258](5) (FLOYD W. TAYLOR)